In a proceeding pursuant to article 78 of the Civil Practice Act, the petitioner appeals from an order of the Supreme Court, Nassau County, dated February 25, 1960, dismissing upon the merits the petition to annul the respondent Town Board’s determination which denied petitioner’s application for a permit to install underground storage gasoline tanks. In 1955 the Town Board had denied a previous, similar application. The board found that there had been no change of circumstances sufficient to warrant reconsideration. At Special Term it was held that petitioner had failed to show that the board’s determination was arbitrary or capricious. Order affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. [21 Misc 2d 1023.]